Bowie, C. J.,
delivered the opinion of this Court:
The appellants obtained a judgment before a justice of the peace of Baltimore city, on the 14th October 1859, against the appellees, for $40.50 debt, and $1.55 costs. After the rendition of the judgment, the magistrate by whom the judgment was rendered, within thirty days after its rendition, and before an appeal was taken or notified to him, went out of office. The appellees, before sixty days had expired, authorized their attorney to appeal to the -Court of Common Pleas. A petition was filed with the ■clerk of that Court, praying an appeal, on the 15th December 1859.
The appellants moved the Court to dismiss the appeal, because not taken within sixty days after the rendition of the judgment; which motion the Court overruled, and proceeded to try the cause, and reversed the judgment of the justice of the peace. From which judgment of the ■Court of Common Pleas, this appeal is taken.
Appeals from judgments of justices of the peace, in cases of small debts, to the County Courts, Circuit Courts, (and in the city of Baltimore to the Court of Common Pleas,) have been given by successive Acts of Legislature, the last of which, before the Code, regulating the appeal in this case, was that of 1852. Oh. 239, sec. 3, of that Act, provides: “That from all judgments of justices of the peace, the party or parties aggrieved thereby, shall be at liberty *455tv appeal to the Court having jurisdiction to hear such appeal at any time within sixty clays after the rendition of any such judgment. * * * * And on the party signifying his intention to appeal, it shall be the duty of the justice of the peace to enter the appeal, with the elate thereof, upon his docket, and to transmit the papers in the cause to the clerk of the proper Court."
It is admitted in the record, that the magistrate by whom the judgment was rendered, had gone out of office after the judgment, but within thirty days, after, and before the appeal was taken; that the appellees called at the magistrate’s office to take an appeal, and failing to see him, subsequently, before sixty days had expired, authorized their attorney to appeal; and that the papers in the cause liad not been actually brought into the Court of Common Pleas within sixty days after the rendition of the judgment.
The petition for appeal was filed on the 15th December 1859. The appellants contend, the Court of Common Pleas having “unwarrantably assumed jurisdiction,” this Court may review and reverse their judgment. On the other hand, the appellees move to dismiss the appeal, because, among other reasons, the Acts of Assembly of this State have given no appeal to this Court from, decisions of the Circuit Courts, or Court of Common Pleas, acting on appeals from judgments of justices of the peace.
Nearly the same authorities are referred to and relied on by the opposing counsel to maintain their respective positions.
The jurisdiction of Circuit Courts and the Court of Common Pleas, is original and appellate. In the exercise of the latter, their decisions are final, unless provision is made by law for a further appeal. Their judgments, although erroneous, are nevertheless conclusive, because within their jurisdiction: “they are not unwarrantably *456.pronounced and subject to' be reviewed and reversed in this ■Court,” because they are not correct.
The case of Webster, et al., vs. Cockey, 9 Gill, 93, in which the position relied on by the appellant occurs, viz.: '“But if no such rig’ht of appeal be conferred on the County '■Court, then its judgments, unwarrantably pronounced on the subject, may, by appeal, bo reviewed and reversed in •this Court,” when properly analyzed and considered with 'the case of the State vs. Mister, 5 Md. Rep., 17, in which •it is interpreted and construed, bears no other construction than that we have adopted. That was an appeal from the .judgment of Baltimore County Court, reversing the judgment of the commissioners of Baltimore county, in relation to a certain road. A motion was made to dismiss the appeal, on which the learned Judge who delivered the opinion of the Court said:
“The jurisdiction conferred by the General Assembly of Maryland, on the commissioners of Baltimore county, in regard to the opening and shutting up of public roads, is a special limited jurisdiction, and from their decisions upon the subject, no appeal will lie to the County Court, unless provided for by legislative enactment. If such right of appeal from the proceedings of the commissioners be given by the Legislature to the County Court, its judgments thereon cannot be reviewed on appeal to this Court, unless the latter right of appeal be in like manner given. But if no such right of appeal be conferred on the County Court, then its judgments, unwarrantably pronounced on the subject, may, by appeal, be reviewed and reversed in this Court. In deciding therefore on the motion to dismiss the appeal before us, our inquiries are confined to two facts, to wit, has the Legislature vested in the County Court an appellate power over the proceedings of the commissioners, in opening and shutting up jrablic roads in Baltimore county, and from the exercise of *457such appellate powers given to tlie County Court, lias tlie Tlegislature given a right of appeal to this tribunal?” Finding- the first power Lad been given to the County Court, and the latter bad not been given to this Court, be concludes: “Assuming the existence, of the appellate power exerted by tlie County Court in this case, for the correction of any errors or irregularities in its proceedings under the same, no appeal lies to this Court. In tlie State vs. Mister, 5 Md. Rep., 17, this Court said: “An objection lias been made in argument in reference to the appeal to the Circuit Court, because the judgment of tbo magistrate was against several parties, whereas the appeal was taken by only one of them.”
“Admitting (but without deciding) the appeal ought to have been taken by all the parties, the failure to do so was an error which should have been taken advantage of in the Circuit Court. The decision in 9 Gill, 92, was, that where no right of appeal had boon conferred on the County Court, then i Its judgments unwarrantably pronounced on the same subject, might, by appeal, be reviewed and reversed in this Court / ”
“Y/e have said, the Circuit Court has jurisdiction in appeals on judgments condemning tlie vessels, we therefore' cannot revise any erroneous decision made hj" that Court in reference to such cases. For in the case just referred to, it is most distinctly announced, that if the right of appeal was given by the Legislature to the County Court, its judgments thereon could not be reversed on appeal to this-Court, unless the latter right of appeal was also given.” The distinction is here broadly preserved, between the' right of appeal (or appellate jurisdiction) and an appeal rightfully exorcised; whore the former exists, the decision upon the regularity or irregularity of the latter, must be final. The obscurity (if any) in the case just cited, arises from the use of the words “right of appeal” in the sense *458of appellate power, but whether interpreted by itself, or in connection with other cases, it is obvious it is not to be confounded with a rightful appeal, but wherever appellate jurisdiction exists, the Court invested with it, has the authority to decide whether it is properly exercised, from which decision there is no appeal, unless otherwise provided by law.
(Decided March 26th, 1863.)
Appeal dismissed. .